Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 27th
day of October 2010, by and between Arctic Cat Inc. (the “Company”) and Claude
J. Jordan (“Executive”), and shall become effective January 1, 2011.

 

WHEREAS, Executive is currently President and Chief Operating Officer of the
Company and is a party to an employment agreement with the Company, as amended,
and the Company desires to promote and employ Executive in the capacity of Chief
Executive Officer of the Company effective January 1, 2011, and Executive
desires to accept such promotion and employment, subject to the supervision of
the Board of Directors of the Company (the “Board”) and the terms and conditions
set forth herein and the parties desire to amend and restate Executive’s current
amended employment agreement with this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1                                 “Arctic Cat Products” means any goods or
services which Executive or those under his direct or indirect supervision
designed, developed, marketed, promoted, sold, serviced, or provided on behalf
of the Company during the last two years in which Executive was employed by the
Company.

 

1.2                                 “Change in Control” has the same meaning as
defined in that certain Change in Control Agreement of even or substantially
even date herewith (the “Change in Control Agreement”), as such Change in
Control Agreement may be amended from time to time.

 

1.3                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

1.4                                 “Company” means Arctic Cat Inc. and all of
its subsidiary and affiliated entities and their divisions which now exist or
may exist in the future.

 

1.5                                 “Competitive Products” means any product,
product line or service (including any component thereof or research to develop
information useful in connection with a product or service) that is being
designed, developed, manufactured, marketed, or sold by the Company, or with
respect to which the Company has acquired Confidential Information which it
intends to use in the design, development, manufacture, marketing, or sale of a
product or service.

 

1.6                                 “Confidential Information” means any
information or compilation of information that Executive learns or develops
during the course of Executive’s employment by the Company that derives
independent economic value from not being generally known, or readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use.  Confidential Information includes, but is not
limited to, trade secrets and may relate to such matters as research and
development, engineering, drawings and specifications, strategic plans, business
methods, non-public financial information, proprietary information pertaining to
vendors and customers, product improvement efforts, manufacturing processes,
management systems, sales and marketing plans and information, contracts, and
pricing.

 

1.7                                 “Conflicting Organization” means any person
or entity (regardless of its legal form) which is engaged in, or about to become
engaged in, research or development, production, marketing or selling a
Competitive Product, including Executive if he is engaged in business for
himself.

 

1.8                                 “Customer” means any person or entity
(regardless of its legal form) with whom or with which Executive or those under
his direct or indirect supervision, had any direct or indirect contact on behalf
of the Company in connection with Arctic Cat Products. Without limiting the
generality of the foregoing, the term Customer includes, but is not limited to,
dealers, vendors, suppliers, and sponsors.

 

1

--------------------------------------------------------------------------------


 

1.9                                 “Disability” has two different meanings in
this Agreement.  For purposes of benefits due under any Company-sponsored
disability insurance policy (whether short-term, long-term, or any applicable
salary continuation policy provided during any elimination period), the
definition of Disability shall conform to the definition provided in such
policy.   For purposes of any payment made to Executive in excess of the
benefits due under any such Company-sponsored disability insurance policy, the
definition of Disability shall be at least as restrictive as the applicable
definition provided in Section 409A of the Code.

 

1.10                           “Invention” means all inventions, discoveries,
ideas, processes, writings, designs, developments, and improvements, whether or
not protectible under the applicable patent, trademark or copyright statutes, of
Executive while employed by the Company.

 

ARTICLE II.

EMPLOYMENT AND TERM

 

2.1                                 Employment.  Upon the terms and subject to
the conditions set forth in this Agreement, the Company hereby promotes and
employs Executive as Chief Executive Officer with such duties and
responsibilities as may be determined from time to time by the Board, and
Executive hereby accepts such promotion and employment.

 

2.2                                 Term.  Except as otherwise provided in this
Agreement, the term of this Agreement shall commence on January 1, 2011, and
shall continue until this Agreement is terminated by either party pursuant to
the terms hereof.

 

ARTICLE III.

COMPENSATION

 

3.1                                 Base Salary.  As compensation for his
services to the Company and as compensation for his confidentiality,
non-competition and non-solicitation agreement provided in Article IV of this
Agreement, Executive shall receive an annual base salary in the amount of Five
Hundred Thousand Dollars ($500,000) payable in accordance with the Company’s
regular payroll processes (the “Base Salary”). Executive’s Base Salary shall be
reviewed by the Board on an annual basis, and the Board may (but shall not be
obligated to) adjust Executive’s Base Salary by an amount as it deems
appropriate based on a review of certain benchmarking information, including but
not limited to, general industry as well as industry specific and other peer
company compensation data.  Executive’s Base Salary may be reduced by the
Company in its discretion during the term of this Agreement to the extent
consistent with reductions in the base salary for other executives similarly
situated.

 

3.2                                 Annual Incentive Awards.   In addition to
the Base Salary, Executive shall be entitled to participate in the Company’s
annual incentive program offered to the Company’s senior executives.   The
initial target incentive payout for Executive shall be fifty-five percent (55%)
of his Base Salary and the fiscal 2011 incentive payout to Executive will be
prorated to apply Executive’s current target to the first three quarters and 55%
to the fourth quarter.

 

3.3                                 Long-Term Incentive Compensation.  Effective
upon the commencement of the term of this Agreement as set forth in Section 2.2,
the Board approved grants to Executive of stock options to purchase 5,300 shares
of common stock of the Company in accordance with the Company’s 2007 Omnibus
Stock and Incentive Plan.  The options granted to Executive will vest in equal
installments on the first, second and third anniversaries of the grant date and
will expire ten years from the grant date.  Additional stock options may be
awarded annually to Executive by the Board.

 

3.4                                 Benefits.  Except as the Company may
otherwise provide, Executive shall be entitled to participate in any retirement
savings plan, profit sharing plan, life insurance, health insurance, dental
insurance, disability insurance or any other fringe benefit plan which the
Company may from time to time make available to its salaried senior executives
to the extent that Executive’s age, tenure, and title make him eligible to
receive those benefits. In addition, Executive will be entitled to four weeks
paid vacation and access to the Company’s products at the same or similar level
as the Company’s other senior executives.  Any of such benefits may be modified
or withdrawn by the

 

2

--------------------------------------------------------------------------------


 

Company in its discretion during the term of this Agreement to the extent the
same are withdrawn or modified or supplemented for other executives similarly
situated.

 

3.5                                 Expenses.  The Company shall reimburse
Executive for all reasonable expenses properly incurred by Executive in the
discharge of his duties hereunder upon production of evidence therefor.

 

ARTICLE IV.

DUTIES OF EXECUTIVE

 

4.1                                 Services; Duties.  Executive shall have the
general duties, responsibilities and authority of Chief Executive Officer of the
Company, subject to the power of the Board to expand or limit such duties,
responsibilities and authority.  Executive agrees to loyally perform the duties
assigned to Executive from time to time, and all duties associated therewith, to
the best of Executive’s abilities, to be familiar with the Company’s policies as
they exist from time to time which relate to Executive’s duties, and to abide by
the Company’s policies as they exist from time to time.

 

4.2                                 Confidentiality and Good Will.  Executive
acknowledges that the Company has provided or will provide Executive with
information concerning its business, products and customers and that the Company
entrusts Executive with business relationships, good will and Confidential
Information of great value to the Company.  Executive assigns to the Company all
good will which Executive has or develops with Customers while employed by the
Company.  Executive agrees that Executive shall treat all information, business
relationships, and good will entrusted to Executive by the Company as a
fiduciary, and Executive undertakes all of the obligations of a fiduciary to
maintain, protect, and continue to develop such information, business
relationships, and good will for the benefit of the Company.  All documents and
tangible items (including, but not limited to, email) provided to Executive by
the Company or created by Executive for use in connection with Executive’s
employment are the property of the Company and shall be held by Executive as a
fiduciary on behalf of the Company.  Upon termination of Executive’s employment
for any reason, Executive shall promptly and without the requirement of a prior
demand by the Company, return to the Company all such documents and tangible
items, together with all copies, recordings, abstracts, notes, reproductions, or
electronic versions of any kind made from or about the documents and tangible
items or the information they contain.  Executive agrees not to directly or
indirectly use or disclose any Confidential Information belonging to the Company
for the benefit of anyone other than the Company, either during or after
employment, for as long as the information remains Confidential Information.

 

4.3                                 Non-Solicitation.  In recognition of the
importance to the Company of its personal relationships, during and for one year
following his termination of employment by the Company, for any reason,
Executive agrees that he will not directly or indirectly, on his own behalf or
on behalf of any other person, solicit: (i) any Customer with whom he had
contact during the two years preceding his termination of employment, for the
purpose of directly or indirectly (a) marketing, promoting, or encouraging the
use of a Competitive Product; (b) providing advice or assistance in connection
with the marketing, promotion or use of a Competitive Product; or (c) attempting
to interfere with, or preventing or diverting the sale or purchase of products
being designed, developed, sold or marketed by the Company; (ii) the services of
any person who is a Company employee or agent to terminate his or her employment
or agency with the Company; or (iii) any vendor or supplier which provides an
exclusive or unique service or product to the Company for the purpose of
obtaining similar products or services.

 

4.4                                 Non-Competition.  Executive agrees that
during the period of Executive’s employment with the Company and for one year
following the voluntary or involuntary termination of his employment with the
Company for any reason, Executive shall not, directly or indirectly, on his own
account or in the service of any other person, firm, corporation or other
entity, be employed by, or permit his name to be used by, or engage in or carry
on business with, or otherwise be associated in any way with, a Conflicting
Organization as a partner, shareholder, director, officer, executive, principal,
agent, associate, consultant, or in any other capacity.  This non-competition
covenant is effective in each of the markets in which the Company markets,
designs, develops, promotes, sells, services, or provides Company products (i)
at any time during Executive’s employment with the Company or (ii) at any time
within one year following termination of Executive’s employment that were under
evaluation with Executive’s knowledge at the time of Executive’s termination of
employment.

 

3

--------------------------------------------------------------------------------


 

4.5                                 Inventions.

 

(a)                                  Disclosure and Assignment.  Executive
agrees to promptly disclose in writing to the Company complete information
concerning each and every Invention. Executive, to the extent that he has the
legal right to do so, hereby acknowledges that any and all Inventions are the
exclusive property of the Company and hereby assigns and agrees to assign to the
Company any and all of Executive’s right, title and interest in and to any and
all Inventions. If an Invention does not relate to the existing or reasonably
foreseeable business interests of the Company, the Company may, in its sole and
unreviewable discretion, release or license the Invention to Executive upon
written request by Executive.  No release or license shall be valid unless in
writing signed by an officer of the Company.

 

(b)                                 Future Inventions.  As to any future
Inventions made by Executive which relate to the business, products or practices
of the Company and which are first conceived or reduced to practice during the
term of this Agreement, but which are claimed for any reason to belong to an
entity or person other than the Company, Executive agrees to promptly disclose
the same in writing to the Company and shall not disclose the same to others if
the Company, within 20 days thereafter, shall claim ownership of such Inventions
under the terms of this Agreement.

 

(c)                                  Limitation on Sections 4.5(a) and
(b).  Pursuant to Minnesota Statute Section 181.78, the provisions of Sections
4.5(a) and (b) shall not apply to any Invention meeting the following
conditions:

 

(i) such Invention was developed entirely on Executive’s own time;

 

(ii) such Invention was made without the use of any Company equipment, supplies,
facility or trade secret information;

 

(iii) such Invention does not relate (a) directly to the business of the
Company, or (b) to the Company’s actual or demonstrably anticipated research or
development; and

 

(iv) such Invention does not result from any work performed by Executive for the
Company.

 

(d)                                 Assistance of Executive.  Upon request and
without further compensation therefor, but at no expense to Executive, and
whether during the term of this Agreement or thereafter, Executive will do all
lawful acts, including, but not limited to, the execution of papers and lawful
oaths and the giving of testimony, that in the opinion of the Company, its
successors and assigns, may be necessary or desirable in obtaining, sustaining,
reissuing, extending and enforcing United States and foreign patents, including,
but not limited to, design patents, on any and all of such Inventions, and for
perfecting, affirming and recording the Company’s complete ownership and title
thereto, and to cooperate otherwise in all proceedings and matters relating
thereto.

 

(e)                               Records.  Executive will keep complete,
accurate and authentic accounts, notes, data and records of all Inventions in
the manner and form requested by the Company. Such accounts, notes, data and
records shall be the property of the Company, and, upon its request, Executive
will promptly surrender same to it or, if not previously surrendered upon its
request or otherwise, Executive will surrender the same, and all copies thereof,
to the Company upon the conclusion of his employment.

 

4.6                                 Understandings.  Executive acknowledges and
agrees that (a) the Company informed him, as part of the offer of employment and
prior to his accepting employment with the Company, that a confidentiality,
non-competition, and non-solicitation agreement would be required as part of the
terms and conditions of his employment; (b) he has carefully considered the
restrictions contained in this Agreement; (c) the restrictions in this Agreement
are reasonable and will not unduly restrict him in securing other employment in
the event of termination.

 

4.7                                 Remedies.  Executive agrees and understands
that any breach of any of the covenants or agreements set forth in Article IV of
this Agreement will cause the Company irreparable harm for which there is no
adequate remedy at law, and, without limiting whatever other rights and remedies
the Company may have under this

 

4

--------------------------------------------------------------------------------


 

Agreement, Executive consents to the issuance of an injunction by any court of
competent jurisdiction in favor of the Company enjoining the breach of any of
the aforesaid covenants or agreements. If any or all of the aforesaid covenants
or agreements are held to be unenforceable because of the scope or duration of
such covenant or agreement, the parties agree that the court making such
determination shall have the power to reduce or modify the scope and/or duration
of such covenant to the extent that allows the maximum scope and/or duration
permitted by applicable law.

 

4.8                                 Survival.  The obligations of this
Article IV shall survive the expiration or termination of this Agreement.

 

ARTICLE V.
TERMINATION

 

5.1                                 Termination for Cause.  Notwithstanding
anything contained in this Agreement to the contrary, the Company shall have the
right to immediately terminate the employment of Executive for “Cause” if
Executive:

 

(a)                                  willfully or materially breaches this
Agreement or continually fails to perform the duties that Executive is required
to perform under the terms of this Agreement;

 

(b)                                 willfully violates other reasonable and
substantial rules governing Executive’s performance, including, without
limitation, prohibitions against unauthorized use of drugs or alcohol without
treatment;

 

(c)                                  violates or willfully refuses to obey
reasonable instructions of the Board, provided that such instructions are not in
violation of this Agreement;

 

(d)                                 willfully engages in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;

 

(e)                                  in the performance of Executive’s duties
under this Agreement, engages in any act of misconduct, including misconduct
involving moral turpitude, which is injurious to the Company; or

 

(f)                                    is convicted of or pleads guilty to any
criminal charge or indictment, the nature of which the Company determines, in
its sole discretion, has a detrimental impact on the general reputation of the
Company.

 

An act or failure to act is considered “willful” if done or not done with an
absence of good faith and without a reasonable belief that the act or failure to
act was in the best interests of the Company. In the event of termination for
“Cause,” Executive shall not be entitled to any severance payments or any other
payments under this Agreement. Executive shall not be terminated for Cause
unless and until the Company shall have delivered to Executive a copy of a
resolution duly adopted by the Board at a meeting of the Board called and held
for such purpose (after reasonable notice to Executive and an opportunity for
Executive, together with Executive’s counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, Executive’s conduct was
Cause and specifying the particulars thereof in detail.

 

5.2                                 Termination for Any Other Reason.  
Executive’s employment shall terminate on the occurrence of any one of the
following events:

 

(a)                                  the occurrence of circumstances that make
it impossible or impracticable for the business of the Company to be continued;

 

(b)                                 Executive’s death; or

 

(c)                                  Executive’s Disability unless waived by the
Company, where Disability has the meaning set forth in any Company-sponsored
disability insurance policy.

 

5

--------------------------------------------------------------------------------


 

In the event of termination of employment for any reason set forth in Section
5.2(b) or (c) above, no further compensation or benefits other than any
applicable insurance benefits paid in accordance with any Company-sponsored
insurance policy shall be paid to Executive.  Any payment made to Executive in
excess of those provided by any Company-sponsored disability insurance policy
shall be paid in accordance with the requirements of and subject to the
applicable definitions of Section 409A of the Code.  Notwithstanding anything
contained in this Agreement to the contrary, the Company shall have the right to
terminate the employment of Executive for any reason, including reasons other
than those described in Sections 5.1 or 5.2.  In the event of termination by the
Company for any reason not constituting Cause or described in Section 5.2, and
not in connection with a Change in Control, Executive shall be entitled to the
severance payments described in Section 5.5.  In the event of a Change in
Control, the Change in Control Agreement shall supersede this Agreement and any
understanding between the parties with respect to termination upon such Change
in Control and any compensation paid to Executive upon such termination.

 

5.3                                 Termination by Executive for Good
Reason.  Notwithstanding anything contained in this Agreement to the contrary,
Executive shall have the right to terminate his employment at any time for “Good
Reason.” “Good Reason” exists if any of the following events or conditions
occurs:

 

(a)                                  a material change in Executive’s title,
position or responsibilities which represents a substantial reduction of the
title, position or responsibilities in effect immediately prior to the change;
the assignment to Executive of any duties or responsibilities (other than due to
a promotion) which are inconsistent with such title, position or
responsibilities; any removal of Executive from or failure to reappoint or
reelect Executive to any of such positions;

 

(b)                                 any material breach by the Company of any
provision of this Agreement;

 

(c)                                  any purported termination of Executive’s
employment which is not made pursuant to a Notice of Termination satisfying the
requirements Section 5.6 of this Agreement; or

 

(d)                                 the relocation of the Company’s principal
executive offices to a location more than 50 miles from Minneapolis/St. Paul,
Minnesota or the Company requiring Executive to be based more than 50 miles from
the Company’s principal executive offices except for requiring travel on the
Company’s business.

 

Prior to any termination for “Good Reason,” Executive must give notice to the
Company of the existence of the condition for “Good Reason” and intent to
terminate employment within 90 days of the occurrence of the condition and the
Company shall not have eliminated the condition within 30 days thereafter.  In
the event of termination of employment by Executive for Good Reason, Executive
shall be entitled to the severance payments described in Section 5.5 of this
Agreement subject to the limitations contained in Section 5.5.

 

5.4                                 Termination by Executive for Any Other
Reason.  Executive shall have the right to terminate his employment under this
Agreement for any reason. In the event of termination by Executive for any
reason not constituting a termination for Good Reason, Executive shall not be
entitled to any severance payment or any other payments under this Agreement.

 

5.5                                 Severance Payments.  In the event of
termination by the Company for any reason not constituting Cause or described in
Section 5.2, and not in connection with a Change in Control, or, in the event
that Executive terminates his employment for Good Reason, the Company shall pay
to Executive his Base Salary through such date of termination, and, in lieu of
any further compensation and benefits under this Agreement, Executive shall be
entitled to the following benefits during the 12-month period beginning on the
date of such termination of Executive’s employment (the “Severance Period”),
subject to the limitations contained in this Section 5.5.

 

(a)                                  Severance Pay.  During the Severance
Period, the Company shall pay to Executive an amount equal to his average annual
Base Salary (exclusive of any bonuses, incentive compensation or income
associated with benefits, restricted stock, or stock options of Executive) over
the three year period immediately preceding the date of termination or such
lesser period as Executive has been employed by the Company; provided that only
the amount permitted by Section 409A of the Code, inclusive of Section
401(a)(17) of the Code, shall be paid in equal portions over the course

 

6

--------------------------------------------------------------------------------


 

of the first six months of the Severance Period in accordance with the Company’s
regular payroll practices, and the balance shall be paid in equal portions over
the course of the remaining six months of the Severance Period in accordance
with the Company’s regular payroll practices.

 

(b)                                 Benefits During Severance Period.  During
the Severance Period, the Company shall continue to pay benefits provided to
Executive (and to Executive’s dependents and beneficiaries) by the Company
immediately prior to the date of termination of employment; provided that if
during the Severance Period another employer provides Executive any benefits
which are substantially comparable to any of the benefits provided by the
Company, the Company’s obligations with respect to such comparable benefits
shall cease.

 

(c)                                  Vesting of Options.  In the event Executive
is entitled to the severance benefits and pay described in Section 5.5, all of
Executive’s restricted stock and unexpired stock options granted under this
Agreement or pursuant to any future awards and held by Executive at the time of
his termination of employment shall immediately vest with the options becoming
immediately exercisable for one month, after which time the options shall
expire.

 

(d)                                 Conditions to Severance Pay. 
Notwithstanding anything contained in this Agreement to the contrary, Executive
shall be entitled to the severance pay and benefits described in this
Section 5.5 only if (i) on or within 30 days following Executive’s last date of
employment Executive signs and does not rescind a release agreement in a form
prepared by the Company, to include but not be limited to a comprehensive
release of all legal claims by Executive in favor of the Company, (ii) Executive
fully complies with his confidentiality obligations under Section 4.2,
(iii) Executive fully complies with his non-solicitation obligations under
Section 4.3, (iv) Executive fully complies with his non-competition obligations
under Section 4.4, and (v) Executive fully complies with his disclosure and
assignment obligations under Section 4.5. Executive further understands and
agrees that if he does not sign the required release agreement, if he rescinds
the required release agreement after signing, or if he does not fully comply
with the confidentiality, non-solicitation, non-competition, and/or disclosure
and assignment requirements set forth in Sections 4.2, 4.3, 4.4, and 4.5, he
will not be entitled to the severance pay or benefits described in this
Section 5.5 and will be obligated to return any severance pay and/or benefits
already received.

 

5.6                                 Notice of Termination. Any purported
termination of Executive’s employment by the Company or by Executive shall be
communicated by a Notice of Termination sent to the other party in accordance
with Section 6.1.  For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth a summary of the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment.  No purported termination of Executive’s employment
which is not made pursuant to a Notice of Termination shall be effective for
purposes of this Agreement.

 

5.7                                 Surviving Rights.  Notwithstanding the
termination of Executive’s employment, the parties shall be required to carry
out any provisions which contemplate performance subsequent to such termination;
and such termination shall not affect any liability or other obligation which
shall have accrued prior to such termination, including, but not limited to, any
liability for loss or damage on account of a prior default.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VI.
GENERAL PROVISIONS

 

6.1                                 Notices.   For the purpose of this
Agreement, notices and all other communications provided for shall be in writing
and shall be deemed to have been duly given when delivered or mailed by United
States first class mail, postage pre-paid, addressed to the last known residence
address of Executive or in the case of the Company, to its principal office to
the attention of its then Chief Financial Officer, with a copy to the Chairman
of the Board, or if Executive holds such position, to the Lead Director of the
Board, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt.

 

6.2                                 Compliance with Section 409A of the Code. If
and to the extent that any provision of this Agreement is required to comply
with Section 409A of the Code, the Company shall have the authority, without the
consent of Executive to interpret and/or amend such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Code 409A.

 

6.3                                 No Conflicting Obligations.  Executive
represents and warrants to the Company that he is not under, or bound to be
under in the future, any obligation to any person, firm, or corporation that is
or would be inconsistent or in conflict with this Agreement or would prevent,
limit, or impair in any way the performance by him of his obligations hereunder.

 

6.4                                 Waiver, Modification or Amendment.  No
waiver, modification or amendment of any term, condition or provision of this
Agreement shall be valid or of any effect unless made in writing, signed by the
party to be bound or its duly authorized representative and specifying with
particularity the nature and extent of such waiver, modification or amendment.
Any waiver by any party of any default of the other shall not affect or impair
any right arising from any subsequent default. Nothing herein shall limit the
rights and remedies of the parties under and pursuant to this Agreement, except
as set forth above.

 

6.5                                 Entire Agreement.  This Agreement contains
the entire understanding of the parties in respect of the subject matter hereof
and supersedes all prior agreements and understandings between the parties with
respect to such subject matter, whether oral or written; provided that the
parties acknowledge that they have also entered into a Change in Control
Agreement of even date herewith and that the Change in Control Agreement shall
supersede this Agreement and any understanding between the parties with respect
to termination upon a Change in Control and any compensation paid to Executive
upon such termination.  In all other respects, this Agreement shall remain in
full force and effect in the event of a Change in Control.

 

6.6                                 Interpretation.  The provisions of this
Agreement shall be applied and interpreted in a manner consistent with each
other so as to carry out the purposes and intent of the parties, but if for any
reason any provision of this Agreement is determined to be unenforceable or
invalid, such provision or such part thereof as may be unenforceable or invalid
shall be deemed severed from this Agreement and the remaining provisions shall
be carried out with the same force and effect as if the severed provision or
part thereof had not been a part of this Agreement.

 

6.7                                 Governing Law; Venue.  This Agreement shall
be construed and enforced in accordance with the laws of the State of
Minnesota.  Executive waives Executive’s rights, if any, to have the laws,
including conflict of laws principles, of any jurisdiction other than the State
of Minnesota apply to this Agreement.  Any dispute arising out of or related to
Executive’s employment by the Company or arising out of or related to this
Agreement, or any breach or alleged breach hereof, shall be exclusively decided
by a state or federal court sitting in the State of Minnesota.  Executive hereby
irrevocably consents to the personal jurisdiction of the state and federal
courts sitting in the State of Minnesota for the purposes of any action arising
out of or related to Executive’s employment or this Agreement.  Executive waives
Executive’s right, if any, to have any disputes between Executive and the
Company arising out of or related to Executive’s employment or this Agreement
decided in any jurisdiction or venue other than a state or federal court in the
State of Minnesota.  Executive agrees not to assist, aid, abet, encourage, or
participate in any lawsuit or action by any third party arising out of or
related to Executive’s employment or this Agreement in any jurisdiction or venue
other than a state or federal court in the State of Minnesota.

 

8

--------------------------------------------------------------------------------


 

6.8                                 Severability.  In the event that any
provision of this Agreement is unenforceable under applicable law, that shall
not affect the validity or enforceability of the remaining provisions.  In the
event that any provision of this Agreement is unenforceable because it is
overbroad, vague or otherwise, that provision may be revised by a court sitting
in the state of Minnesota to the extent required by applicable law, and may be
enforced as revised by the court.

 

6.9                                 Assignment.  Executive acknowledges that
Executive’s services are unique and personal. Accordingly, Executive may not
assign Executive’s rights or delegate Executive’s duties or obligations under
this Agreement. This Agreement shall inure to the benefit of and be enforceable
by the Company and any successor or permitted assignee, and may be assigned by
the Company to any purchaser of all or substantially all of the Company’s
business or assets (by merger, sale of assets, consolidation, acquisition of
stock or otherwise) without the consent of Executive, and may otherwise be
assigned by the Company only with Executive’s consent.

 

6.10                           Captions and Headings.  The captions and section
headings used in this Agreement are for convenience of reference only, and shall
not affect the construction or interpretation of this Agreement or any of the
provisions hereof.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective on
the date set forth in Section 2.2 of this Agreement.

 

 

 

COMPANY:

 

 

 

ARCTIC CAT INC.

 

By:

/s/ CHRISTOPHER A. TWOMEY

 

Name: Christopher A. Twomey

 

Its: Chairman and CEO

 

 

 

 

 

EXECUTIVE:

 

 

 

By:

/s/ CLAUDE J. JORDAN

 

 

Claude J. Jordan

 

10

--------------------------------------------------------------------------------